DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
In the Amendment filed Jan. 26, 2021, in referencing the amendments to the independent claims, Applicant states, “the system of Davis is initially provided a property in which to perform the process.  For the selected property, Davis utilizes various types of image capturing technology to capture images of property.”  See Amendment, page 11.  In this light, Applicant argues, “Davis does not disclose or suggest a process by which a specific tree or even a specific risk factor in a general manner is identified.  Even if Davis does disclose identifying a specific tree or risk factor (which is not conceded), Davis does not disclose or suggest determining select images from received images that show the specifically identified tree.”  See Amendment, page 11.
The Examiner disagrees.  The claims now require, in-part, “receiving images corresponding to a geographic area; identifying a first tree within the geographic area; determining select ones of the received images of the geographic area that show the first tree.”  
Davis discloses a process that captures images of one or more geographic areas, transfers those images to a computer, and analyzes those images to identify one or more trees in the one or more geographic areas.  See figure 1, column 7, lines 17-62, and column 8, lines 14-63.  Davis further discloses that some properties may not contain any “natural features” and that the computer is used to “determine/identify features of properties.”  See column 6, lines 23-57.  Thus, the computer is used to determine whether or not there are any trees on the property and, if there are trees of the property, the characteristics of the trees.  Additionally, Davis discloses capturing images of multiple properties, but performing the analysis on just a single property.  See column 7, lines 17-60.  Thus, even though it is not stated, Davis must provide some mechanism for sorting through all of the captured images to find images a specific property.  Finally, Davis determines risk factors on selected properties, but Davis does not require at least one feature to be present on each of the selected properties to determine the risk factors.  Instead, Davis determines risk factors based on the image analysis performed by the computer and whatever features are determined/identified based on that analysis.  See, e.g., column 3, line 62-column 4, line 3, and column 10, lines 21-31.  There may be no features.  In one example, Davis states that a neighboring property that has trees may be used in assessing the risk on the subject property, which suggests there may not be any features on the subject property.  See column 21, lines 3-10.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (US 10,755,357 B1; herein “Davis”).
For Claims 1, 9, and 17, Davis discloses, as shown in figures 1, 4, and 5, a computer-implemented method (see figure 4) for managing tree risk (see, e.g., the Abstract), the method comprising: 
	receiving images corresponding to a geographic area (column 7, lines 17-62, discuss how aerial images are captured of one or more geographic areas and are received at a computing system; this is shown in figure 1; as shown aerial images 60 are captured of a geographic area 14 and transferred to computing system 16);
	identifying a first tree within the geographic area (column 8, lines 14-63, discuss how the aerial images are processed to identify one or more trees within the geographic area; this is shown in figure 1; as shown aerial images 60 are processed to identify at least one tree 120B in the geographic area);

determining whether the first tree captured in at least one of the select images has a condition exhibiting a tree risk that poses a hazard above an acceptable threshold (column 10, lines 16-22, discusses how image processing is performed to extract trees from the images 60 that are near the structures on the property 14 and determining a hazard risk associated with those trees; column 12, lines 13-32, discusses how a risk threshold is used to determine what is acceptable and unacceptable risk); 
as a result of the first tree having the condition above the acceptable threshold, generating a notification identifying the first tree and a location of the first tree (column 13, line 35-column 14, line 13, discusses the notification that is generated when the threshold is crossed, where the notification describes the trees involved and its proximity to the structure); and 
transmitting the notification to a team (e.g., the insurance agent and policy holder) equipped to remediate the condition of the first tree (column 14, lines 13-44, discusses how the team can mitigate the risk by, e.g., hiring a tree removal company).
Regarding implementation, Davis also discloses, as shown in figures 1, 4, and 5, a computer program product that includes one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media for performing the above-described method (see figure 5 and column 21, line 33-column 22, line 10).  In this light, Davis also discloses, as shown in figures 1, 4, and 5, a 
As for Claims 2, 10, and 18, Davis discloses, as shown in figures 1, 4, and 5, wherein the images that are received are captured by an imager of a satellite, an imager of a device of a population, or a combination thereof (see column 3, lines 6-10, where satellite images are discussed).
As for Claims 3, 11, and 19, Davis further discloses, as shown in figures 1, 4, and 5, selecting a portion of the geographic area (although Davis does not explicitly show this step in figure 4 or discuss in detail, this step is implicit in Davis’ invention; for example, the overview of the invention discusses, see column 2, line 67-column 3, line 30, performing this procedure for multiple customers of the insurance company, but the details of the invention are discussed, see column 18, lines 4-26, on a single property basis; thus, implicit in analyzing a single property is the selection of the property and its corresponding geographic area); and 
determining select ones of the images that correspond to the portion of the geographic area, at least one of the select images capturing the first tree (see column 18, lines 4-47, where images of the selected property are received and analyzed for at least one tree that is present on the property).
As for Claims 4, 12, and 20, Davis further discloses, as shown in figures 1, 4, and 5, wherein the determining whether the first tree has the condition above the acceptable threshold (column 10, lines 16-22, discusses how image processing is performed to extract trees from the images 60 that are near the structures on the property 14 and determining a hazard risk associated 
selecting a reason associated with posing the hazard (see figure 4, step 256; for example, the reason is damage to the property and the risk of this happening is determined; see column 11, lines 30-42, and column 18, lines 4-47); 
determining a probability of the reason posing the hazard based on the condition of the first tree (see figure 4, step 256; for example, the likelihood of damage to the property is calculated based on the condition of some aspect of the tree; see column 11, line 63-column 12, line 47); and 
determining whether the probability is greater than a risk threshold associated with the reason (see figure 4, step 256; for example, the probability is compared to a threshold for taking action; see column 12, lines 13-47), 
wherein the first tree has the condition above the acceptable threshold when the probability is greater than the risk threshold (see figure 4, step 258; for example, action is necessary when the probability crosses the threshold for taking action; see column 12, lines 13-47, and column 19, line 57-column 20, line 6).
As for Claims 5, 13, and 21, Davis further discloses, as shown in figures 1, 4, and 5, wherein the reasons include a regrowth from work performed on the first tree, a proximity of the first tree to an electrical line, broken or partially attached branches of the first tree, an open cavity on the first tree, dead or dying branches on the first tree, branches of the first tree arising from a single point on a trunk, at least one of decay and rot in old wounds of the first tree, a recent change in one of grade, soil level, or other construction around the first tree, or a combination thereof (Davis gives a number of reasons for determining when a tree poses a 
As for Claims 6, 14, and 22, Davis further discloses, as shown in figures 1, 4, and 5, receiving data indicative of a natural condition that impacts the condition of the first tree (see, e.g., weather forecast or climate information in column 4, lines 9-32, column 10, lines 16-58, and column 19, line 57-column 20, line 30); 
determining a further probability of the reason posing the hazard based on the impacted condition of the first tree (see column 19, line 17-column 20, line 30, risk is determined and updated based on past or ongoing weather events);
determining whether the further probability is greater than the risk threshold associated with the reason (see figure 4, step 256; for example, the probability is compared to a threshold for taking action; see column 12, lines 13-47), 
wherein the first tree has the condition above the acceptable threshold when the probability is greater than the risk threshold (see figure 4, step 258; for example, action is necessary when the probability crosses the threshold for taking action; see column 12, lines 13-47, and column 19, line 57-column 20, line 6).
As for Claims 7, 15, and 23, Davis further discloses, as shown in figures 1, 4, and 5, wherein the natural condition is at least one of a weather condition and a wind condition (see column 19, line 17-column 20, line 30).
As for Claims 8 and 16, Davis further discloses, as shown in figures 1, 4, and 5, wherein the geographic area is an urban environment (initially, it is noted that the term “urban .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 10,755,357 B1; herein “Davis”) in view of Brown (US 2019/0325576 A1).
For Claims 24 and 25, Davis discloses, as shown in figures 1, 4, and 5, a tree maintenance device (300 – figure 5) for managing tree risk (see, e.g., the Abstract), the tree maintenance device (300)  being associated with a team (e.g., the insurance agent and policy holder), comprising: 
one or more computer processors (320 – figure 5), one or more computer-readable storage media (331, 332, 341, and 385 – figure 5), and 
program instructions stored on the one or more of the computer-readable storage media (331, 332, 341, and 385) for execution by at least one of the one or more processors (320) capable of performing a method (see column 17, line 63-column 18, line 3, and column 21, line 15-column 22, line 51), the method comprising: 

 	identifying a first tree within the geographic area (column 8, lines 14-63, discuss how the aerial images are processed to identify one or more trees within the geographic area; this is shown in figure 1; as shown aerial images 60 are processed to identify at least one tree 120B in the geographic area);
	determining select ones of the received images of the geographic area that show the first tree (columns 7, lines 17-62, and column 8, lines 14-63, give an example of how the aerial images are of a single property containing at least one tree; thus, in the example given, the computing system 16 determines that all of the received images, which are the “select ones” of the single property show the first tree); 
determining whether a first tree captured in at least one of the images has a condition exhibiting a tree risk that poses a hazard above an acceptable threshold (column 10, lines 16-22, discusses how image processing is performed to extract trees from the images 60 that are near the structures on the property 14 and determining a hazard risk associated with those trees; column 12, lines 13-32, discusses how a risk threshold is used to determine what is acceptable and unacceptable risk); 
as a result of the first tree having the condition above the acceptable threshold, generating a notification identifying the first tree and a location of the first tree (column 13, line 35-column 14, line 13, discusses the notification that is generated when the threshold is crossed, where the notification describes the trees involved and its proximity to the structure); and 
e.g., the insurance agent and policy holder) equipped to remediate the condition of the first tree (column 14, lines 13-44, discusses how the team can mitigate the risk by, e.g., hiring a tree removal company).
Davis does not specify whether the tree maintenance device is located in the geographic area where the images are captured.  Thus, the Examiner cannot confirm that Davis discloses this feature. 
However, Brown discloses this feature.  Brown is nearly identical to Davis except Brown discloses locating the tree management device in the same geographic area where the images are captured.  For example, see figure 1.  As shown in figure 1, a user device (18) captures images is located in a geographic area and captures images of the geographic area, where the images are used to access the health of one or more trees in the geographic area.  See paragraphs [0048] and [0049].  As shown in figures 2 and 3, the user device (18) provides an indication to a user about the health of the tree so that the user make a remedial action.  See paragraph [0050].  Thus, Brown teaches a tree maintenance device is located in the geographic area where the images are captured. 
According to Brown, the invention is advantageous because it “provides the user with highly accurate positioning of any internal damage to trees and branches allowing trimming in a highly accurate manner heretofore unattainable.”  See paragraph [0008]. 
Therefore, based on the foregoing factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to locate Davis’ tree maintenance device in the location where the images are captured, as taught by Brown.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 10, 2021